85 F.3d 618
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Petitioner--Appellee,v.Raphael MENDEZ, Respondent--Appellant.
No. 91-7685.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 23, 1996.Decided:  April 15, 1996.

Raphael Mendez, Appellant Pro Se.
PETITION DENIED.
Before RUSSELL, Circuit Judge, and BUTZNER, Senior Circuit Judge.*
PER CURIAM.


1
The district court for the Eastern District of North Carolina committed Raphael Mendez to the Federal Correctional Institute in Butner, North Carolina, under 18 U.S.C. § 4246.   Mendez has petitioned this court to recall the mandate we issued in United States v. Mendez, No. 91-7685 (4th Cir.  July 9, 1992), in which we affirmed the district court's order.   We decline to exercise our power to recall in these circumstances and deny Mendez's petition.   If Mendez wishes to challenge his on-going commitment, he should file a new petition for a writ of habeas corpus in the district court for the Eastern District of North Carolina.



*
 Senior Judge Sprouse participated in the consideration of the original appeal but retired prior to the time of this decision.   The decision is filed by a quorum of the panel.  28 U.S.C. § 46(d)